Title: To George Washington from the Commissioners for Settling Accounts, 21 July 1790
From: Commissioners for Settling Accounts
To: Washington, George



Sir
New YorkJuly 21st 1790.

The time limited by the Ordinance of Congress of the 7th May 1787 for settling the accounts between the United States and individual States having expired.
We conceive it to be our duty to give this information, that such disposition may be made of the accounts and vouchers of

the several States as you shall be pleased to direct. With profound respect We are Sir yr most Obt Servts

Wm Irvine
John Taylor Gilman
John Kean

